     Case 5:19-cv-00002-EKD Document 12 Filed 01/22/19 Page 1 of 2 Pageid#: 43




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                               HARRISONBURG DIVISION

IVETTE LAN-AYERS, AS MOTHER AND           )
NATURAL GUARDIAN OF HER                   )
DAUGHTER, DIANA AYERS, A MINOR,           )
                                          )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )                  Civil Action No.
                                          )                  5:19-cv-00002-EKD
                                          )                  (formerly 5:18-mc-00025-EKD)
METLIFE, INC., and                        )
CISCO SYSTEMS, INC.,                      )
                                          )
      Defendants.                         )
__________________________________________                   Underlying Litigation:
                                                             Civil Case No. 18-cv-13925
METROPOLITAN LIFE INSURANCE                           )      United States District Court
COMPANY,                                              )      District of New Jersey
                                                      )
         Third Party Plaintiff,                       )
                                                      )
v.                                                    )
                                                      )
D.A., A MINOR, and MELISSA PHILIPS                    )
ROHRER,                                               )
                                                      )
         Third Party Defendants.                      )


                                         FINAL ORDER

         On January 3, 2019, the court granted the plaintiff’s motion to compel two non-parties,

Justina Cutler and Michael Rohrer, to comply with a subpoena not later than January 17, 2019.

(Order, Dkt. No. 9.) Pursuant to the court’s instructions, that order was served on both non-

parties via personal service. (Affs. of Service, Dkt. Nos. 10, 11.)




                                                 1
  Case 5:19-cv-00002-EKD Document 12 Filed 01/22/19 Page 2 of 2 Pageid#: 44




       On January 16, 2019, plaintiff’s counsel advised the court, via letter, that Mr. Rohrer and

Ms. Cutler have complied with the subpoenas and the court’s order. Accordingly, this matter is

fully resolved, and the clerk is directed to strike the case from the active docket of the court.

       The clerk is further directed to mail a copy of this order to all counsel of record and to

Mr. Rohrer and Ms. Cutler at the addresses set forth on the affidavits of service.

       Entered: January 22, 2019.

                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                  2
